UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    BARBARA DARBY,                     )
                                       )
               Plaintiff,              )
                                       )
               v.                      )              Civil Action No. 21-381 (RC)
                                       )
U.S. DEPARTMENT OF                     )
VETERANS AFFAIRS,                      )
                                       )
               Defendant.              )


                                  MEMORANDUM OPINION

                                      I. INTRODUCTION

        On December 23, 2020, Plaintiff, appearing pro se, filed a Complaint against the U.S.

Department of Veterans Affairs (“VA”) in the Superior Court of the District of Columbia,

seeking “repayment of entitled employment benefits.” Compl., ECF No. 1-1 at 5. On February

11, 2021, the VA removed the case to this Court under 28 U.S.C. §§ 1442(a)(1) and 1446. See

Not. of Removal, ECF No. 1. Pending before the Court is Defendant’s Motion to Dismiss under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), ECF No. 5. For the following reasons,

the motion will be granted.

                                      II. BACKGROUND

        The relevant factual allegations are set out in Plaintiff’s Opposition to Defendant’s

Motion to Dismiss, ECF No. 7 at 3-5. 1 On June 26, 2005, Plaintiff began her employment with


1
        In deciding a motion to dismiss under Rule 12(b)(1), a court may “consider the [allegations
in the] complaint supplemented by undisputed facts evidenced in the record, or the complaint

                                                 1
the VA in Washington, D.C., as a GS-8 Program Support Assistant. Although the “target

grade” for the position “is a GS-9,” Plaintiff “has not been promoted in grade since beginning

work for the Agency,” despite having received “ ‘fully successful’ ratings” in her last three

performance appraisals and neither “a warning [n]or reprimand.” Pl.’s Opp’n at 3. 2

       In May 2008, Plaintiff discussed a promotion with the Operations Officer of her division,

to no avail. See id. On June 10, 2010, Plaintiff “initially filed [a] complaint” with the agency’s

equal employment opportunity office (“EEO”) asserting “employment discrimination in

violation of Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e et seq., for

denial of career ladder promotion to GS-9 position.” Id. at 4 ; see Darby v. Shinseki, EEOC

DOC 0120123521, 2013 WL 1182293, at *1 (Mar. 15, 2013).

       The agency’s investigation of Plaintiff’s discrimination complaint revealed the following

occurrences. In October 2008, the Human Resources office conducted an audit of “the program

support assistant positions in Plaintiff’s office” and “concluded” that the positions “had been

misclassified and did not describe duties that went beyond the GS-7 level.” Pl.’s Opp’n at 4.

Eighteen months later, on April 30, 2010, “management changed [Plaintiff’s] position from



supplemented by undisputed facts plus the court’s resolution of disputed facts.” Coal. for
Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003). Moreover, as part of a
court’s obligation to construe pro se filings liberally, see Erickson v. Pardus, 551 U.S. 89, 94
(2007), and absent undue prejudice to a party, “all factual allegations by a pro se litigant, whether
contained in the complaint or other filings in the matter, should be read together in considering
whether to grant a motion to dismiss,” Hill v. Smoot, 308 F. Supp. 3d 14, 19 (D.D.C. 2018) (citing
Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999)).
2
       All cited page numbers are those assigned automatically by the electronic case filing
system.


                                                 2
Program Support Assistant, GS-303-8, to Secretary GS-318-8.” Id. The “reassign[ment] . . . to

the Secretary position” was “[t]o avoid a reduction in grade” for Plaintiff “and the other

employees occupying” the Program Support Assistant position since the Secretary position

“went up to the GS-8 and GS-9 levels.” Mar. 15, 2013 Decision (“Dec.”), ECF No. 5-1 at 3.

On August 12, 2012, “EEO concluded [that] the agency’s promotion decision constituted no

discrimination based on [Plaintiff’s] race.” Pl.’s Opp’n at 5. In Plaintiff’s appeal of the

decision, the EEOC found she had “not demonstrated that the Agency’s promotion decision

constituted discrimination based on her race and/or prior protected activity” and affirmed “the

finding of no discrimination.” Dec. at 4. On September 5, 2013, the EEOC denied Plaintiff’s

request for reconsideration and informed of her right to file a lawsuit “in an appropriate United

States District Court” no later than 90 days from receipt of that final decision. Denial, ECF No.

5-2.

       Here, Plaintiff alleges that despite management’s awareness of the October 2008 audit

results, “no action was taken at the time to rectify the situation clearly in violation of 5 U.S.C. [§]

2301(b) regardless of whether the Position Description is misclassified.” Pl.’s Opp’n at 4-5.

She claims entitlement “to equal pay” and “work of equal value, with appropriate consideration

of both national and local rates paid by employers in the private sector . . . .” Id. at 5.

                                    III. LEGAL STANDARD

       Under Rules 12(b)(1) and 12(h)(3) of the Federal Rules of Civil Procedure, courts must

dismiss any claim over which they lack subject matter jurisdiction. Rule 12(b)(6), by contrast,

requires courts to dismiss any claim upon which relief could not be granted even if jurisdiction

was proper. Fed. R. Civ. P. 12(b)(6). When Rules 12(b)(1) and 12(b)(6) are invoked together,

                                                  3
as they are here, a court must first address the issues encompassed by Rule 12(b)(1), as those

issues implicate the court’s ability to hear the case at all. See Lovitky v. Trump, 949 F.3d 753,

763 (D.C. Cir. 2020) (“[W]hen a court lacks subject-matter jurisdiction . . . it has no authority to

address the dispute presented.”) (internal quotation marks and citation omitted)).

                                        IV. DISCUSSION

       Sovereign immunity bars a suit against the United States and U.S. agencies except upon

consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538

(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in

statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations

omitted). Defendant argues that the doctrine of derivative jurisdiction compels dismissal of the

case. Mem. of P. & A. (“Mem.”) at 13-16 . The Court agrees.

       Section 1442(a) of Title 28 of the U.S. Code authorizes a federal defendant sued in “a

State court” to remove the action to a federal district court. 3 Upon removal, the federal court

may hear the plaintiff’s claims only if the state court had jurisdiction to hear the claims. Day v.

Azar, 308 F. Supp. 3d 140, 142 (D.D.C. 2018) (citing Lambert Run Coal Co. v. Baltimore, 258

U.S. 377, 382 (1922)). This is referred to as the derivative jurisdiction doctrine, and it applies

even if the federal court would have had original jurisdiction had the case been filed there first. 4


3
        As defined in the removal statute, the “term ‘State court’ includes the Superior Court of
the District of Columbia.” 28 U.S.C. § 1442(d)(6).
4
        Notably, through amendments in 1985 and 2002, Congress has explicitly eliminated
derivative jurisdiction as a barrier to the more general removals made pursuant to 28 U.S.C. §
1441. See Reynolds v. Behrman Cap. IV L.P., 988 F.3d 1314, 1321–22 (11th Cir.) (discussing
amendments and quoting § 1441(f)). But Congress “has made no such corresponding amendment
to the removal rules [specific to federal officers or agencies] contained in Section 1442[.] . . .

                                                  4
Id. “To determine whether the doctrine of derivative jurisdiction requires dismissal, the Court

must first address the threshold question of whether, prior to removal, [D.C. Superior Court] had

jurisdiction of the subject matter or of the parties.” Merkulov v. United States Park Police, 75 F.

Supp. 3d 126, 130 (D.D.C. 2014) (internal quotation marks and citations omitted). If the answer

is no, “this Court cannot ‘acquire’ jurisdiction upon removal, even if Plaintiff could have filed

[her] complaint in federal court in the first instance.” Cofield v. United States, 64 F. Supp. 3d

206, 214 (D.D.C. 2014) (citing Lambert Run Coal, 258 U.S. at 382).

       It is established that “the Civil Service Reform Act of 1978 [“CSRA”], Pub.L. No. 95–

454, 92 Stat. 1111 (codified as amended in scattered sections of 5 U.S.C.), and related

employment statutes,” are exclusive avenues for federal employees seeking redress of

employment disputes. Filebark v. U.S. Dep't of Transp., 555 F.3d 1009, 1010 (D.C. Cir. 2009).

The D.C. Circuit explains that

               the CSRA specifies the benefits to which federal employees and
               their survivors are entitled, and provides a reticulated remedial
               regime for beneficiaries to secure review—including judicial
               review—of benefits determinations. That regime provides for
               adjudication of all claims by OPM, 5 U.S.C. § 8347(b), appeal of
               adverse decisions by OPM to the MSPB, id. § 8347(d)(1), and
               subsequent review of MSPB decisions in the Federal Circuit, id. §

Accordingly, Federal courts in this District, and throughout the country, have determined that the
doctrine of derivative jurisdiction still applies to claims removed under Section 1442.” Merkulov
v. United States Park Police, 75 F. Supp. 3d 126, 130 (D.D.C. 2014) (citing cases); see Robinson
v. United States Dep't of Health & Hum. Res., No. 21-1644, 2021 WL 4798100, at *3 (D.D.C. Oct.
14, 2021) (noting that “district courts in this jurisdiction have unanimously found that the
derivative jurisdiction doctrine still applies to cases against federal agencies and officers removed
under § 1442(a),” and “every . . . federal court of appeals to address the issue has similarly
concluded that the derivative jurisdiction doctrine applies to cases removed under § 1442(a)”)
(footnotes citing cases omitted)).



                                                 5
               7703(b)(1); 28 U.S.C. § 1295(a)(9). A series of opinions from the
               Supreme Court and this court make clear that these remedial
               provisions are exclusive, and may not be supplemented by the
               recognition of additional rights to judicial review having their
               sources outside the CSRA.

Fornaro v. James, 416 F.3d 63, 66 (D.C. Cir. 2005); see id. at 67 (citing cases that recognize “in

a variety of contexts, the exclusivity of the remedial and review provisions of the CSRA”).

Additionally, Title VII of the Civil Rights Act, governing employment discrimination claims,

waives the United States’ immunity

               by authorizing a federal employee who has exhausted his
               administrative remedies to “file a civil action as provided in section
               2000e–5 of this title” against “the head of the department, agency,
               or unit” by which he is employed. . . . But this waiver is subject to
               the provisions of 42 U.S.C. § 2000e–5(f) through (k). 42 U.S.C. §
               2000e–16(d). Section 2000e–5(f) clarifies the scope of the waiver
               by specifying which courts shall have jurisdiction over Title VII
               claims. It states, “Each United States district court and each United
               States court of a place subject to the jurisdiction of the United States
               shall have jurisdiction of actions brought under this subchapter.” 42
               U.S.C. § 2000e–5(f).

Day, 308 F. Supp. 3d at 142; cf. Williams v. Perdue, 386 F. Supp. 3d 50, 54 (D.D.C. 2019)

(explaining that the Rehabilitation Act adopts the jurisdictional provisions of Title VII and thus

confers original jurisdiction in “[e]ach United States district court,” which the “District’s

Superior Court is not”). Put simply, sovereign immunity applies because “the United States has

not expressly consented to suit under Title VII in state courts.” Robinson v. United States Dep't

of Health & Hum. Res., No. 21-1644, 2021 WL 4798100, at *4 n.5 (D.D.C. Oct. 14, 2021).

       Because neither the CSRA nor Title VII confers original jurisdiction in D.C. Superior




                                                  6
Court over the claims at issue, this Court “cannot assert jurisdiction over them on removal.” 5

Cofield, 64 F. Supp. 3d at 215.

                                         CONCLUSION

       For the foregoing reasons, the Court grants Defendant’s motion and dismisses the case

for want of derivative jurisdiction. A separate order accompanies this Memorandum Opinion.



                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
Date: March 17, 2022




5
       The dismissal of this case for lack of jurisdiction does not preclude Plaintiff from filing a
separate case directly in a federal court of competent jurisdiction, nor does it preclude Defendant
from reasserting its non-jurisdictional arguments for dismissal based on timeliness, exhaustion of
administrative remedies, and the merits of the claims. See Def.’s Mem. at 16-22.

                                                 7